Citation Nr: 0312891	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for colon 
cancer, claimed due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from March 1948 to April 
1955. 

In May 1993, the veteran filed a claim of entitlement to 
service connection for colon cancer, based on his claim of 
exposure to ionizing radiation in Nagasaki in 1949.  The 
claim was denied by the RO in June 1993.  The veteran 
perfected an appeal of the issue, and in an October 1995 
decision, the Board denied the claim.  

In August 1994, the veteran again filed a claim of 
entitlement to service connection for colon cancer.  The 
veteran contended that his colon cancer had resulted from 
exposure to asbestos in the service.  In February 1998, the 
RO reopened the claim and denied it on the merits.  The 
veteran did not appeal the February 1998 RO denial.

The Board observes in passing that while it was based on a 
different theory of entitlement, the August 1994 
communication from the veteran was not a new claim, but was 
essentially the same claim, i.e. entitlement to service 
connection for colon cancer.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].  

In February 2001, the RO received a request to reopen the 
claim for service connection for colon cancer (claimed as 
secondary to asbestos exposure).  In a June 2001 rating 
decision, the RO declined to reopen the claim.  The veteran 
disagreed with the June 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2002.  

Issues not on appeal

In February 1999, the Board issued a decision denying the 
veteran's claim of entitlement to an increased rating for 
service-connected hepatitis C with cirrhosis of the liver.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2002).

In a September 1994 Form 21-4138, the veteran contended that 
he is entitled to an earlier effective date for the award of 
nonservice-connected pension benefits.  It does not appear 
that this issue was adjudicated.  That issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed February 1998 rating decision, the RO 
denied service connection for colon cancer. 

2.  The evidence associated with the claims file subsequent 
to the RO's February 1998 rating decision is not new and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision denying service 
connection for colon cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the RO's February 1998 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for colon cancer is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for colon cancer, which was last denied by the RO 
in February 1998. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
provisions of the VCAA and the implementing regulations are 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations as 
applicable to this case.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2002).

In this case, the veteran was notified by the February 1998 
rating decision, and by the July 2002 statement of the case 
(SOC) of the pertinent law and regulations and the need to 
submit additional evidence on his claim.  The June 2001 
rating decision and SOC notified the veteran of the 
regulations governing reopened claims and new and material 
evidence.

With respect to the RO's duty to notify the veteran of 
information and evidence necessary to substantiate the claim, 
the Board notes that the RO sent the veteran a detailed 
letter in September 1994, which notified him of the kind of 
evidence that would be needed to support an asbestos exposure 
claim.  The RO requested information on the veteran's 
military work history, military duty assignments and the 
nature and duration of his claimed asbestos exposure.  The RO 
also asked for information on the veteran's work history 
prior to and since military service, his smoking history, and 
requested medical evidence that would provide a nexus to 
service.  

Moreover, a letter was sent to the veteran in March 2003, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the March 2003 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
while the March 2003 letter requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21-1, Part VI, 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a) (2002)].  As the veteran filed his 
present claim in February 2001, prior to the effective date 
of the revised regulation.  Thus, the earlier version of the 
law remains applicable in this case.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.
 
Factual background

Service records show that the veteran performed shipboard 
service in the Navy as a fireman apprentice; his civilian 
equivalent occupational specialty was stated to be boiler 
operator helper.  There is no specific evidence of record 
concerning exposure to asbestos in service.  The service 
medical records, including the separation examination, show 
no findings related to colon cancer.  The separation 
examination shows normal findings for the rectum and anus.

February 1986, September 1990 and June 1992 VA examination 
reports show normal findings for the digestive system.  

A January 1993 surgical pathology report shows a diagnosis of 
a cecal carcinoma.    A January 1993 hospitalization report 
shows that the veteran underwent a right hemicholictomy.  
Adenocarcinoma involving the full thickness of the colon was 
excised.

In May 1993 the veteran filed a claim of entitlement to 
service connection for colon cancer.  As noted in the 
Introduction, his theory at the time was that radiation 
exposure in service had caused the colon cancer.  In essence, 
the veteran contended that he had been stationed aboard ship 
off the coast of Japan in 1949, that he was therefore exposed 
to radiation from atomic boning in 1945, and that he had 
colon cancer because of this.  In its October 1995 decision, 
the Board found the veteran's claim not to be plausible.  The 
Board noted that the veteran had submitted no evidence of his 
exposure to ionizing radiation in service.      

As described in the Introduction, the veteran filed another 
claim of entitlement to service connection for colon cancer, 
this time on the theory that asbestos exposure during service 
had caused colon cancer.  In February 1998, the RO denied the 
claim.  In essence, the RO noted that a relationship between 
asbestos exposure and colon cancer had not been established 
in the medical literature.  The RO further noted that none of 
the medical records demonstrated residuals of asbestos 
exposure or any relationship between the veteran's claimed 
asbestos exposure and his colon cancer.   

In February 2001, the veteran through his representative 
requested that his claim be reopened.  The veteran submitted 
in support only his statements to the effect that he believed 
that he had colon cancer due to asbestos exposure in service.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim. After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for colon cancer.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the last prior final denial (the February 1998 
rating decision), the evidence then of record established 
that the veteran had colon cancer and that he had served in 
the boiler room of ships in service, where asbestos exposure 
could have occurred.  Thus, Hickson elements (1) and (2) were 
not in dispute.  However, the record contained no medical 
nexus evidence establishing a relationship between in-service 
asbestos exposure and the veteran's colon cancer.  The 
veteran was specifically informed of this in the February 
1998 RO rating decision, which was sent to him under cover 
letter dated February 20, 1998.  

The pertinent evidence submitted after the February 1998 
denial consists solely of the veteran's own statements.  Such 
evidence does not serve to establish a medical nexus between 
any in-service exposure to asbestos and the veteran's colon 
cancer.

Statements from the veteran and his representative, 
continuing the veteran's contention that in-service asbestos 
exposure caused his colon cancer, cannot be considered new 
and material.  Such statements are essentially reiterative of 
previous contentions advanced by and on behalf of the veteran 
and are therefore not new.  In addition, such statements are 
not material.  As discussed by the board above, laypersons 
without medical training, such as the veteran, are not 
competent to render opinions on medical matters such as the 
cause of a disability.   See Espiritu, Moray and Routen, all 
supra.

There are no medial reports which have been added to the 
record since the February 1998 RO decision.  A May 1998 VA 
examination report did not address the veteran's colon 
cancer.  The Board can identify no other evidence pertinent 
to this issue submitted after the February 1998 rating 
decision.

While at no time since the Board's October 1995 decision has 
the veteran contended that his colon cancer resulted from 
exposure to ionizing radiation, the Board notes in passing 
that no additional evidence has been submitted on that theory 
of entitlement.  Thus new and material evidence has not been 
submitted to reopen the claim on that basis.

The veteran's representative contended in a February 2003 
informal brief that the veteran has never had a complete 
appellate consideration of the issue of entitlement to 
service connection for colon cancer due to asbestos exposure 
on a de novo basis.  She requested full appellate 
consideration of the issue.  However, for reasons expressed 
in detail above the veteran is not entitled to de novo 
consideration of his claim.  As explained above, a revision 
of the veteran's theory of entitlement to service connection 
does not serve to make this a new claim.  See Ashford, supra.  
More significantly without a finding that the veteran has 
submitted new and material evidence since the February 1998 
RO decision which denied the veteran's claim (based on the 
asbestos theory of entitlement), the Board is without 
jurisdiction to further consider the merits of the case.  See 
38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the February 1998 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for colon cancer is not reopened. 

As discussed above, because the claim has not been reopened, 
VA's duty to assist the veteran in the development of his 
claim does not attach.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for colon cancer 
is not reopened.  The benefit sought on appeal remains 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

